United States Court of Appeals
                      FOR THE EIGHTH CIRCUIT
                           _____________

                               No. 96-2600NI
                               _____________

Atwell Jr. Conner,                *
                                  *
               Appellant,         *
                                  *
     v.                           *   Appeal from the United States
                                  *   District Court for the
John A. Thalacker; Iowa State     *   Northern District of Iowa.
Men’s Reformatory, Anamosa;       *
State of Iowa; Sally M.           *          [UNPUBLISHED]
Chandler-Halford; Iowa            *
Department of Corrections,        *
                                  *
               Appellees.         *
                           _____________

                  Submitted:         April 18, 1997

                      Filed: April 23, 1997
                          _____________

Before RICHARD S. ARNOLD, Chief Judge, FAGG, and MURPHY, Circuit
     Judges.
                          _____________


PER CURIAM.


     Atwell Jr. Conner appeals the district court’s denial of
Conner’s third application for a writ of habeas corpus.        Conner
contends his ineffective assistance of counsel claims are not
abusive and, alternatively, the claims should be heard to avoid a
miscarriage of justice.     Having considered the briefs and record in
this case, we conclude Conner’s arguments lack merit.       Finding no
error of law in the district court’s analysis, we affirm for the
reasons stated in its order.         See 8th Cir. R. 47B.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-